DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 24-35 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2016/0145704 – previously cited) in view of Matsuda et al. (US 4,569,731 – previously cited).
Considering claim 24, Kawasaki teaches a steel sheet for hot stamping used in automotive applications (Paragraphs 1 and 90).  The steel may be surface treated with a surface layer including a Zn-Ni alloy electroplating layer (Paragraph 165).  The steel comprises by mass C: 0.120-0.400%, Mn and/or Cr: 1.00-3.00%, Si: 0.005-2.000%, Al: 0.005-0.100%, Nb: 0-0.100%, B: 0.0003-0.0020%, Mo: 0-0.50%, Ni: 0-2.00%, Ti: 0-0.100%, balance Fe and impurities (Paragraphs 18-36) where the microstructure of the steel comprises 95% or more of martensite and bainite (Paragraph 38) and a balance optionally of retained austenite, ferrite, etc. (Paragraph 94) (i.e. residual austenite).  The composition and microstructure disclosed by Kawasaki overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior a prima facie case of obviousness exists.  See MPEP 2144.05.  However, Kawasaki does not teach the claimed coating composition.
In a related field of endeavor, Matsuda teaches electrogalvanized Zn-Ni alloy deposits (abstract) with excellent corrosion resistance and workability used in automotive stock materials (Column 1 lines 6-12).  The coating is a Zn-Ni alloy with 10-20 wt.% nickel and is taught to improve corrosion resistance (Column 5 lines 66-67).  
As both Kawasaki and Matsuda teach coated steel sheets for use in automotive applications they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Kawasaki with the Zn-Ni coating taught by Matsuda as the coating is known to afford excellent corrosion resistance and one would have had a reasonable expectation of success.  Further, the Ni content taught by modified Kawasaki overlaps that which is claimed.  See MPEP 2144.05.
Considering claims 25-26, Matsuda teaches where the coating contains 10-20% Ni by weight (Column 5 lines 66-67).  See MPEP 2144.05.
Considering claim 27, the coating disclosed by Matsuda contains only Zn and Ni (Column 5 lines 66-67).
Considering claim 28, Matsuda teaches where the Zn-Ni coating is formed directly on the steel (Column 2 lines 27-43).
Considering claims 29-30, Matsuda exemplifies a 3 micron coating thickness (Figure 5).  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  It is the examiner’s position that there is no patentable distinction between the instantly claimed thickness and the disclosure of modified Kawasaki as the thickness of the coating falls within the purview of one of ordinary skill in the art based upon the desired amount of corrosion resistance.
Considering claim 31, Kawasaki teaches where the remainder may be optionally of retained austenite (i.e. ~5%) (Paragraph 94) (i.e. residual austenite).
Considering claims 32-33, Kawasaki teaches where the martensite may be fresh or tempered and combined with the bainite is in a total of 95% (Paragraph 93).
Considering claim 34, Kawasaki teaches where the steel microstructure may be a balance of ferrite (i.e. ~5%) (i.e. Paragraph 94).
Considering claim 35, Kawasaki teaches where the martensite may be fresh (i.e. untempered) or tempered and combined with the bainite is in a total of 95% (Paragraph 93).
Considering claim 56, Kawasaki teaches where the steel comprises optionally a balance of retained austenite, ferrite, etc. (Paragraph 94) (i.e. residual austenite) and this total is about 5% (Paragraph 92).  The courts have held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close proportions and are so close that prima facie one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).

Allowable Subject Matter
Claim 55 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art to instant claim 55 is that of Shuto (US 2015/0017471) and applicant persuasively argues that the generic disclosure of Shuto regarding bainite does not render obvious the claimed bainite comprising lower bainite and other bainites in the claimed proportions.  

Response to Arguments
Applicant’s arguments, see remarks, filed 24 August 2022, with respect to 35 USC 103 rejections in view of Kawasaki and Nakagaito have been fully considered and are persuasive.  The rejection of claims 24-25 has been withdrawn.  Applicant persuasively argues (pp. 9-11) that the temperature differences between the two references makes them incompatible for combination.
Applicant’s arguments, see remarks, filed 24 August 2022, with respect to 35 USC 103 rejection in view of Shuto and Nakagaito have been fully considered and are persuasive.  The rejection of claim 55 has been withdrawn.  As indicated above, applicant persuasively argues (pp. 12-13) that Shuto does not teach the claimed microstructure with compositional parameters.
Applicant’s request for rejoinder is noted and cannot be accommodated at this point in time per the above rejection.  However, rejoinder will be reconsidered in the event of allowable subject matter and if the withdrawn claims are commensurate in scope with any allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784